Citation Nr: 1601699	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  07-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the Veteran presented sworn testimony during a personal hearing in San Antonio, Texas, which was chaired by a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  In a March 2010 letter, the Veteran and his representative were provided notice by the Board that the VLJ who conducted that hearing was no longer employed by the Board, and that he could request another hearing before a different VLJ.  The Veteran was given 30 days to respond, and the record reflects that while the Veteran's representative responded to the March 2010 letter, her response provided no indication that the Veteran requested an additional hearing.  As neither the Veteran nor his attorney have requested that a hearing before another Member of the Board be scheduled, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707. 

In a December 2008 decision, the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2010 Order, the Court partially vacated the Board's December 2008 decision and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion) (the Court kept intact the portion of the Board's decision reopening the previously disallowed claim for entitlement to service connection for bilateral hearing loss).  

The Board subsequently remanded the case for further development in June 2010.  That development was completed and the case has since been returned to the Board for appellate review.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has tinnitus which initially manifested during active military service and which has continued intermittently to the present.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking fully favorable action with regard to the issue of entitlement to service connection for tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because this decision poses no risk of prejudice to the Veteran.

II.  Service Connection

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  During the pendency of this appeal, the Court clarified that the list of chronic diseases in 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 260 (2015).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

At VA examinations in July 2006 and August 2010, the Veteran reported currently experiencing tinnitus.  He testified at the August 2008 Board hearing that he hears a whistling/humming sound, which he first noticed in service and which continued thereafter.  The VA examination reports document the Veteran's reports that he first began experiencing tinnitus intermittently while in service, in approximately 1981, which then increased in severity and became constant during the late 1980's.  In association with an earlier claim for entitlement to service connection for hearing loss, the Veteran was provided with VA examination in June 1985.  The report of medical examination documents the Veteran's description of hearing something "like air escaping from [his] ears," and he later explained at the Board hearing that he was trying to describe the symptoms of tinnitus at that time.

Because the Veteran's DD Form 214 documents military occupational specialties of infantryman and heavy anti-armor weapons infantryman, the Veteran's statements regarding military noise exposure are found to be consistent with his duties in service.  See 38 U.S.C.A. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for the MOS of infantryman, so such exposure is conceded.  

The Veteran is competent to report such symptoms as humming or whistling in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone are considered competent evidence of subjectively-experienced tinnitus during military service and intermittently to the present, and because of the subjective nature of tinnitus, his statements alone may establish a clear diagnosis of the disability during service.  The Board also finds highly persuasive the Veteran's reports of symptoms of tinnitus at his VA examination in June 1985, within approximately two years of separation from service.

The Board notes that the VA examiners who have provided etiological opinions on this issue have concluded that the Veteran's tinnitus is less likely than not due to his noise-exposure during military service, citing to audiometric findings from the 1985 VA examination supposedly showing normal hearing acuity and no significant threshold shift from audiometric findings from his entrance examination.  As noted in the Joint Motion, the July 2006 examination report provided no explanation as to the significance of these findings, and the Board notes that the August 2010 examination report also suffers from such deficiency.  As most of the probative value of a medical opinion comes from its reasoning, and mere conclusions by a medical doctor are insufficient to allow the Board to make an informed decision as to what weight to assign the opinion, the opinions of the VA examiners are found to carry very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

As stated above, the Veteran is competent to describe his subjectively-experienced tinnitus, and the Board finds no reason to doubt the credibility of his assertions that his symptoms first began in service and continued to the present.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted on a presumptive basis as a chronic disease which manifested to a compensable degree during or within one year of service.  See 38 U.S.C.A. §§ 1112, 1137, 5107(b); 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.


REMAND

Reason for remand:  To provide the Veteran with a supplemental VA medical opinion.

Pursuant to the Court's Order remanding the matter for additional development, the Board remanded the issue of entitlement to service connection for bilateral hearing loss in June 2010 and directed that the Veteran must be provided with an adequate VA examination and medical opinion which specifically addressed the significance, if any, of the audiological findings recorded during and shortly after military service.  In the subsequent August 2010 examination report, the VA audiologist stated an opinion that the Veteran's hearing loss was less likely as not caused by or a result of military service, including acoustic noise trauma.  The examination report again states as rationale that the available audiometric evidence from military service indicates that the Veteran entered military service with normal hearing bilaterally and maintained normal hearing bilaterally until approximately one year after separation, with a VA audiogram performed approximately two years following separation from service demonstrating normal hearing bilaterally.  The examiner wrote that he presumes, based on the VA audiogram, that the Veteran exited military service with normal hearing bilaterally, and the examiner further stated that there is no indication of any clinically significant changes in the Veteran's hearing acuity between the 1985 VA audiogram and his service audiograms that could be attributed to acoustic trauma during military service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Once again, although the examiner identified the audiometric evidence as supportive of his conclusion, he provided no explanation as to why a showing of normal hearing shortly after separation from service or the lack of a significant downward threshold shift during service precludes a finding that the Veteran's current hearing loss disability is related to his conceded in-service excessive noise exposure.  Without sufficient rationale, to potentially include medical descriptions of the mechanics of noise-induced hearing loss and/or citations to relevant medical literature/treatises regarding of how acoustic trauma typically presents on audiometric testing, the Board cannot determine that there is a connection between the examiner's intermediary conclusions (i.e. that the Veteran displayed normal hearing acuity at separation from service with no significant threshold shift since entrance) and his final conclusion that the Veteran's current hearing loss was less likely than not related to his in-service excessive noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The Board therefore finds that the August 2010 VA audiological opinion is inadequate for adjudicatory purposes, and does not represent substantial compliance with the Board's remand directives.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, on remand, the Veteran should be provided with a supplemental VA medical opinion.

The Board further notes that, in addition to service audiograms, the Veteran's service treatment records include an April 1980 record documenting the Veteran's complaints of bilateral ear pain, which he described experiencing for the prior five months.  On examination, mild infection of both ears with mild edema was observed.  The Veteran was assessed with ear infection due to wax accumulation.  No medical opinion has addressed this evidence, and the requested supplemental VA medical opinion report should reflect that such evidence has been considered.

Finally, the Board notes that the Veteran and his attorney have submitted private medical opinions supportive of his claim.  In addition to the opinions from Doctors F and G, addressed in the Board's previous June 2010 remand, the claims file contains a May 2015 opinion from Doctor P, who stated that the Veteran's hearing loss is highly compatible with noise-induced, long-standing, hearing loss, and that this conclusion was supported by his review of the Veteran's past outside audiological testing results in comparison to current testing.  Although Dr. P stated that the Veteran's audiological presentation "can present with initial contact from acoustic trauma but is at least as likely as not able to manifest insidiously with the tincture of time," he provided no explanation for the conclusions stated.  As noted above, without a rationale describing its medical basis, a conclusory opinion is of little probative value. 
In finding that further development, including a supplemental VA medical opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 

Therefore, although the Board regrets any additional delay, further development is found warranted in this appeal.

Accordingly, the claim is REMANDED for the following action:

1.  Refer the Veteran's claims file to a suitably qualified VA medical professional ("reviewer") who has not yet provided an opinion in connection with this claim, for a supplemental medical opinion regarding the etiology of the Veteran's current bilateral hearing loss disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the reviewer should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is causally related, at least in part, to his period of military service.

i.  The reviewer is advised that the Veteran served as an infantryman and heavy anti-armor infantryman from June 1979 to July 1983, and his in-service excessive noise exposure is conceded.  

ii.  The reviewer should specifically address the significance, if any, of the audiological findings recorded during service (including testing conducted in conjunction with the Veteran's service entrance examination) as well as the July 1985 VA audiological examination results.  The reviewer's attention is directed to private medical opinions that have been associated with the file (Dr. F from August 2008, Dr. G from January 2009, and Dr. P from May 2015) indicating that the Veteran may have delayed-onset high frequency sensorineural hearing loss resulting from his in-service noise exposure.  The reviewer is asked to comment upon the likelihood that exposure to loud noise, such as that experienced by the Veteran in service, may result in a delayed decrease in hearing acuity that is not immediately demonstrated through pure tone audiometric testing (citing to relevant medical literature/treatises as applicable).   In responding to this inquiry, the reviewer is advised that a brief description of how/when acoustic trauma resulting in hearing loss typically presents on audiometric testing would likely prove helpful to the Board.

iii.  The reviewer's attention is further directed to an April 1980 STR documenting the Veteran's complaints of bilateral ear pain for the past five months, observing mild infection of both ears with mild edema, and assessing ear infection due to wax accumulation.  The reviewer should address the likelihood that the Veteran's current hearing loss disability is related to his in-service ear infection.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, review the requested medical opinion to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issue of entitlement to service connection for bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


